COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §                No. 08-18-00009-CV
  Casa Palmira, L.P.,
                                                 §                  Appeal from the
                    Appellant,
                                                 §                 171st District Court
  v.
                                                 §              of El Paso County, Texas
  Taylor Child Care, L.P. a/k/a Taylor Child
  Care, Limited, and Michael W. Hicks,           §               (TC# 2015DCV1729)

                    Appellees.                §
                                            ORDER

       The court has this day considered the Honorable Bonnie Rangel’s request for extension of

time to file written findings of fact and conclusions of law and concludes the motion should be

GRANTED. Therefore, the deadline for the trial court to file its findings of fact and conclusions

of law is extended to October 9, 2018.         The District Clerk shall prepare and forward a

supplemental clerk’s record containing the trial court’s written findings of fact and conclusions of

law on or before October 19, 2018.

       IT IS SO ORDERED this 10th day of August, 2018.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.